Citation Nr: 1229795	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  10-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of cerebral concussion/traumatic brain injury (TBI), to include headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had appealed a denial of service connection for fusion of C6 and C7 (claimed as a neck injury).  An April 2012 rating decision granted service connection for degenerative disk and joint disease with osteophytosis of the cervical spine.  Consequently, this matter is not before the Board.  He also initiated an appeal of a March 2007 rating decision which continued ratings assigned for tracheostomy, submandibular, right mandible and upper neck scars, and residuals of a right mandible and lateral wall of the right maxillary antrum fracture.  See Notice of disagreement received in May 2007.  A statement of the case (SOC) addressing these matters was issued in May 2008.  The Veteran did not thereafter perfect an appeal of these matters (by submitting a substantive appeal).  38 C.F.R. § 20.302(b).  Consequently, these matters also are not before the Board.

Although the RO implicitly reopened the Veteran's claim by addressing it on the merits in an October 2009 SOC, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and consider it de novo.  See Barnestt v. Brown, 83 F 3d 1380, 1383 (Fed. Cir, 1996), aff'g 8 Vet. App. 1 (1995).  The issue is characterized accordingly.

The claim of service connection for residuals of TBI on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.





FINDINGS OF FACT

1.  An unappealed November 2004 rating decision declined to reopen a claim of service connection for residuals of cerebral concussion that was previously denied on the basis that no residuals of a concussion in service were shown.  

2.  Evidence received since the November 2004 rating decision includes medical diagnoses of neuropsychological impairment consistent with bilateral cerebral dysfunction and statements by the Veteran that he has had headaches since an automobile accident in service; relates to the unestablished fact necessary to substantiate the claim of service connection for residuals of TBI; and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for residuals of TBI may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                         Veterans Claims Assistance Act of 2000 (VCAA).  

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA on the matter (as any VCAA-related omission is harmless).



                             Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all evidence of record (to include the claims file and Virtual VA).  [Virtual VA at this time contains nothing pertinent to the matter at hand ]  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F 3d. 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a prior final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers; that by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim.  New and material evidence may be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In determining whether a claim should be reopened, the credibility of newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80; Justus v. Principi, 3 Vet, App, 510 (1992).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that the requirement for new and material evidence to reopen a claim is a "low threshold" requirement.  Specifically, the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."   Shade v. Shinseki, 24 Vet. App. 110 (2010).   

A November 1968 rating decision denied the Veteran's claim seeking service connection for residuals of a cerebral concussion essentially on the basis that although the Veteran was involved in a motor vehicle accident (MVA) in service and sustained head trauma, residual disability from such injury was not shown.  The Veteran did not appeal the decision.  No pertinent evidence was received in the year following the issuance of the decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.   

An unappealed November 2004 rating decision found that the Veteran had not submitted new and material evidence, and declined to reopen the claim.  That decision likewise is final  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

Of record at the time of the November 2004 rating decision were the Veteran's service treatment records which show that he was involved in a MVA while on leave in 1967.  A December 1967 police report notes he was unconscious when they arrived on scene.  He fractured the right anterior body of the mandible, and sustained a cerebral concussion.  His May 1968 service separation examination report is silent for a neurological disorder.  On September 1968 VA examination, the Veteran denied nervousness, headaches, dizziness, paresthesias, seizures, and memory or emotional problems.  The diagnosis was history of cerebral concussion with no neurological or psychiatric symptoms.  

Evidence received since the November 2004 rating decision includes statements by the Veteran to the effect that he has had chronic headaches since the MVA in service.  VA outpatient treatment records dated in October 2006 note that he has a diagnosis of a bipolar disorder with psychotic features.  A December 2006 entry shows the VA was contacted by a social worker who was concerned that the Veteran may have organic brain syndrome due to past head trauma.  Records dated in 2007 note he has a history of MVAs during and after service.  

A note dated in January 2007 shows that the Veteran was an inpatient for evaluation for cognitive impairment that may have resulted from a past head injury.  A psychiatric consultation dated in January 2007 found the Veteran has a mild degree of neuropsychological impairment consistent with bilateral cerebral dysfunction.  The provider stated that given the time lapse since the injury in service, it was difficult to predict how the Veteran's cognitive status was affected, if at all.  

Treatment notes dated in 2008 and 2009 show diagnoses of history of head trauma, bipolar disorder, and organic mood and mental disorder.  A December 2010 VA examination report (for a disability not at issue herein) notes that it takes excessive force to the face for the mandible to break. 

Inasmuch as the prior denials of service connection for residuals of cerebral concussion/TBI were based on a finding that residual disability was not shown, for evidence to be new and material in the matter it would have to tend to show that the Veteran has residual disability from the brain trauma he sustained in service.  The "new" evidence received since the last final (November 2004) rating decision includes medical records showing diagnoses of neuropsychological cognitive impairment, organic brain syndrome and a mood disorder, as well as the Veteran's reports (which for purposes of reopening are deemed credible) that he has had problems, to include chronic headaches (which are capable of lay observation), since his TBI in service.  Such evidence relates directly to the unestablished fact necessary to substantiate the  claim of service connection for residuals of TBI and (particularly in light of the low threshold standard endorsed by the Court in Shade) raises a reasonable possibility of substantiating the claim.  Therefore, the evidence is both new and material, and the claim for service connection for residuals of TBI may be reopened.  

De novo consideration of the claim is addressed in the remand below.  


ORDER

The appeal to reopen a claim of service connection for residuals of TBI is granted..
REMAND

Further development of the evidence is necessary prior to a merits analysis of the Veteran's claim of service connection for TBI.  The Veteran has not been afforded a VA examination in connection with his TBI claim.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon the Court held that requirement (3), i.e., that a disability may be associated with service is a "low threshold" requirement.

The reopening of the Veteran's claim has triggered VA's duty to assist by arranging for an examination/medical opinion.  VA now has a multi-faceted protocol examination to evaluate TBI injury residuals to allow for consideration  of the various types of dysfunction that may arise from brain trauma.  See 38 C.F.R. § 4.124a , Code 8045.  The Veteran has specifically claimed headaches as a residual of his brain trauma in service; he also has diagnoses of psychiatric disability, neuropsychological cognitive impairment, organic brain syndrome and mood disorder.  An evaluation to assess what impairment, if any, has resulted from his brain trauma in service is necessary.  

The Veteran's most recent VA treatment records associated with the record are dated in March 2009.  Updated records of any pertinent VA treatment are constructively of record, and must be secured.   

Finally, the record shows that the Veteran was involved in two postservice MVAs (and apparently was involved in litigation with respect to at least one of these events).   Records pertaining to the postservice MVAs are likely to contain information pertinent to the matter at hand, and must also be secured.  The Veteran's co-operation (providing identifying information and releases) will be needed for VA to secure pertinent private records.

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and authorizations for VA to secure private records) is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should secure from the St. Louis, Missouri, VAMC for association with the record copies of complete clinical records of any treatment the Veteran has received from March 2009 to the present for disability that might be a residual of  brain injury.  

2.  The RO should also ask the Veteran to identify the providers of any (and all) evaluations and/or treatment he received in connection with his two postservice MVAs (and any associated insurance claims), and to provide releases for VA to secure complete records of all such evaluations, treatment, and associated insurance claims records.   The RO should secure for the record copies of the complete records from all sources identified.

3.  After (as any earlier examination would be based on an incomplete record) the development sought above is completed,  the RO should arrange for the Veteran to be scheduled for a VA TBI protocol examination to determine whether or not he has any residuals of his TBI in service and, if so, the nature and severity of all such residuals.  The Veteran's claims file (to include this remand and all records received pursuant to the requests above) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  

Based on review of the record and examination of the Veteran the examiner must provide an opinion as to whether the Veteran at least as likely as not (a 50% or higher probability) has any current residuals (cognitive, emotional/behavioral, and/or physical, specifically including headaches) of the cerebral concussion/TBI, he sustained in the MVA in service.   

The examiner must explain the rationale for all opinions.

4.  The RO should ensure that all development sought is completed.  Then the RO should readjudicate the claim of service connection for residuals of TBI de novo (applying 38 C.F.R. § 3.158(a), if indicated). If the claim remains denied, the RO should issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


